                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

SHEILA KNEPFLE,

       Plaintiff,

v.                                                     Case No. 8:18-cv-00543-T-60CPT

J-TECH CORPORATION, a foreign
corporation, J&P CYCLES, LLC, a
foreign corporation, LEMANS
CORPORATION, a foreign
corporation, and HJC CORP., a
foreign corporation,

       Defendants.
                                               /

             ORDER DENYING HJC CORP.’S MOTION TO DISMISS
                 FOR LACK OF PERSONAL JURISDICTION

       This matter is before the Court on Defendant, HJC Corp.’s, motion to dismiss

for lack of personal jurisdiction, filed on May 3, 2019. (Doc. # 66). Plaintiff filed a

response in opposition on October 2, 2019. (Doc. # 111). The Court held a hearing on

the motion on October 2, 2019. (Doc. # 113). 1 After reviewing the motion, response,

court file, and record, the Court finds as follows:




1 The Court notes that, on December 3, 2019, Plaintiff filed “Plaintiff’s Notice of Providing Status
Report in Compliance with Court Order.” (Doc. # 128). Plaintiff states that the ability to continue
discovery efforts renders an order on this motion unnecessary. However, HJC has not consented to
personal jurisdiction – as made clear in the notice – and J&P Cycles, LLC has sought leave to file a
cross claim that includes HJC. (Doc. # 124). As such, a determination on the issue of personal
jurisdiction is necessary at this juncture.

                                             Page 1 of 16
                                       Introduction

         In the modern global marketplace, Americans routinely purchase and use

goods manufactured outside of the United States. Indeed, one news report found

that over sixty percent of everything Americans buy is made overseas. 2 The legal

implications of this routine aspect of modern American life have challenged our

courts for decades. In particular, we have struggled with the issue of personal

jurisdiction – determining the circumstances under which a foreign manufacturer of

goods that end up in our country should be subject to suit in an American court.

The case presented here concerns the issue of whether an American court has

personal jurisdiction over a South Korean company that manufactures motorcycle

helmets sold and used in Florida.

         Addressing this seemingly simple legal issue requires the difficult application

of a long – and somewhat complex – line of cases: Int’l Shoe Co. v. Washington, 326

U.S. 310, 317 (1945); World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291

(1980); Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 121 (1987);

and more recently, J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 879

(2011). This case law illustrates that the legal analysis trial courts are required to

use to determine personal jurisdiction in these regularly occurring factual scenarios

remains unclear. As elaborated upon below, the Eleventh Circuit has yet to decide

on the proper test for trial courts to apply in cases of this nature, and the United




2   https://abcnews.go.com/WN/MadeInAmerica/mailform?id=12912252




                                         Page 2 of 16
States Supreme Court – despite multiple efforts – has been unable to establish a

clear, workable rule commanding the support of a majority of its Justices.

        After carefully analyzing the law and facts presented here, this Court finds

that personal jurisdiction over the foreign manufacturer has been established under

both the “stream of commerce test” and the “stream of commerce plus test.”

                                           Background

        The facts necessary to decide the instant motion are essentially undisputed.

In 2013, Plaintiff purchased a 2009 model Z1R Nomad Sinister half-shell motorcycle

helmet in Florida from a retail store operated by Defendant J&P Cycles, LLC

(“J&P”). (Docs. ## 46, 65). The helmet was manufactured in South Korea by

Defendant HJC Corp. (“HJC”), the largest manufacturer of motorcycle helmets in

the world. 3 (Doc. # 111). HJC then sold the helmet to Defendant Lemans Corp.

(“Lemans”), who took title to the helmet in Korea. (Doc. # 66-1). Lemans then sold

the helmet to J&P. (Doc. # 46).

        On February 18, 2014, Plaintiff was involved in a serious accident that sent

her flying off her motorcycle. (Id.). As a result of an alleged design defect, the

helmet flew off her head, and her skull landed – unprotected – on the pavement.

(Id.). Plaintiff filed her initial complaint in state court on February 1, 2018, and the

case was removed to this Court on March 7, 2018. (Docs. ## 1, 2). Upon discovering

that HJC was the manufacturer of the helmet, Plaintiff filed an amended complaint



3Initially, there was confusion over who manufactured this model of helmet. The initial complaint
made no mention of HJC because Plaintiff believed at the time that a different company, J-Tech
Corp., had manufactured the helmet. Discovery later showed that HJC, not J-Tech, manufactured
the helmet. As a result, Plaintiff voluntarily dismissed J-Tech from this action. See (Docs. ## 2, 46,
65, 86, 87).

                                              Page 3 of 16
listing HJC as a party on November 20, 2018. (Doc. # 46). HJC filed a motion to

dismiss for lack of personal jurisdiction on May 3, 2019. (Doc. # 66). HJC states that

it:

      (1)    is a citizen of Korea with its principal place of business in Korea;
      (2)    designs motorcycle helmets in Korea;
      (3)    manufactures its helmets in Korea, China, and Vietnam;
      (4)    sells helmets to distributors that take title to the product in Korea;
      (5)    has no further involvement with the helmets after title is transferred;
      (6)    does not sell to any distributors based in Florida;
      (7)    sells no helmets direct-to-consumer in the United States;
      (8)    does not solicit business from Florida residents;
      (9)    has a website, but products cannot be purchased off the website;
      (10)   has no business interests, assets, or personnel in Florida; and
      (11)   has not had a representative travel to Florida for this lawsuit.

See (Doc. #66-1).

      Plaintiff received three extensions of time to respond to HJC’s motion,

including one expressly to conduct jurisdiction discovery that extended Plaintiff’s

deadline to September 3, 2019. (Docs. ## 69, 71, 89). Seeing no response from

Plaintiff, the Court noticed a hearing on this matter. (Doc. # 96). Shortly thereafter,

Plaintiff filed a motion to compel better responses to jurisdictional interrogatories

(Doc. # 97), a motion to take the deposition of a corporate representative (Doc. # 98),

and a motion to continue the October 2, 2019, hearing. (Doc. # 99). The Court denied

Plaintiff’s motion to continue. (Doc. # 101). The morning of the hearing, Plaintiff

filed a response in opposition to HJC’s motion arguing, among other things, that:

      (1)    HJC’s helmets are sold in 167 retail locations throughout Florida;
      (2)    HJC knows its helmets are sold throughout Florida; and
      (3)    HJC America, Inc. – a wholly-owned subsidiary of HJC – engages
             in marketing directed at Florida on behalf of HJC.




                                      Page 4 of 16
(Doc. # 111, 111-1). 4 HJC did not seek to reply to Plaintiff’s response in opposition to

its motion. Christopher P. Tuite, United States Magistrate Judge, held a hearing on

Plaintiff’s motion to compel and motion to take deposition, and both were denied.

See (Doc. # 119).

                                        Legal Standard

       A defendant may file a motion to dismiss for lack of personal jurisdiction in

its first Rule 12 response. See Fed. R. Civ. P. 12(b)(2). The plaintiff must establish a

prima facie case for personal jurisdiction over the defendant. Performance

Industries Manufacturing, Inc. v. Vortex Performance Pty Ltd., Case No. 8:18-cv-

00510-T-02AAS, 2019 WL 78840, at *2 (M.D. Fla. Jan. 2, 2019). Once a defendant

challenges personal jurisdiction via affidavit, the plaintiff must rebut the evidence.

See Volt, LLC v. Volt Lightning Group, LLC, 369 F. Supp. 3d 1241, 1246 (M.D. Fla.

2019); see also Polskie Linie Oceaniczne v. Seasafe Transport A/S, 795 F.2d 968, 972

(11th Cir. 1986). Doubts as to whether a prima facie case for personal jurisdiction

has been made are construed in favor of the defendant and unrefuted allegations in

the defendant’s affidavit are presumed to be true. 3Lions Publishing, Inc. v.

Interactive Media Corp., 389 F. Supp. 3d 1031, 1036 (M.D. Fla. 2019); Performance

Industries, 2019 WL 78840, at *2.

                                             Analysis

       When analyzing personal jurisdiction, the Court must determine: (1) whether

personal jurisdiction over the defendant exists under the forum’s long-arm statute;



4Plaintiff filed several other notices and documents with her response in opposition. (Docs. ## 108,
109, and 110).

                                             Page 5 of 16
and (2) whether exercising personal jurisdiction would violate the Due Process

Clause of the Fourteenth Amendment to the United States Constitution. See Louis

Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013).

Long-Arm Statute

      A plaintiff may satisfy the long-arm statute by tracking the language of the

statute in its pleadings. 3Lions, 389 F. Supp. 3d at 1037 (citing Wash. Cap. Corp. v.

Milandco, Ltd., Inc., 695 So. 2d 838, 841 (Fla. 4th DCA 1997)). There is no

requirement to plead specific supporting facts for the jurisdictional allegations in

the pleadings. Id. Under Florida’s long-arm statute, a nonresident defendant can

submit itself to personal jurisdiction in Florida by

      [c]ausing injury to persons or property within this state arising out of
      an act or omission by the defendant outside this state, if, at or about the
      time of the injury … (b) [p]roducts, materials, or things processed,
      serviced, or manufactured by the defendant anywhere were used or
      consumed within this state in the ordinary course of commerce, trade,
      or use.

§ 48.193(1)(a)(6)(b), Florida Statutes.

      Plaintiff’s amended complaint states she was injured as a result of a design

defect in an HJC-manufactured helmet that was distributed in Florida, that

Plaintiff purchased and used in Florida, and ultimately resulted in Plaintiff’s injury

in Florida. Plaintiff has, thus, tracked the language of Florida’s long-arm statute in

her amended complaint and has adequately pled personal jurisdiction under

Florida’s long-arm statute.




                                          Page 6 of 16
Due Process Analysis

      “The Due Process Clause protects an individual’s right to be deprived of life,

liberty, or property only by the exercise of lawful power” by limiting “the power [of a

State] … to render a valid personal judgment against a nonresident defendant.” J.

McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 879 (2011); World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980) (citing Kulko v. Cal. Super.

Ct., 436 U.S. 84, 91 (1978)); see U.S. Const. amend. XIV. This constitutional

protection ensures that, “neither statute nor judicial decree may bind strangers to

[a] State.” See J. McIntyre, 564 U.S. at 880. A court must, therefore, have a

sufficient constitutional basis to exercise personal jurisdiction over a nonresident

defendant.

      There are two types of personal jurisdiction: general personal jurisdiction and

specific personal jurisdiction. General personal jurisdiction may only be applied to

nonresident corporate defendants “when the corporation’s affiliations with the State

in which suit is brought are so constant and pervasive as to render it essentially at

home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 122 (2014)

(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011)) (internal quotations omitted); see Int’l Shoe Co. v. Washington, 326 U.S. 310,

317 (1945). Here, there appear to be no facts asserted, nor argument made,

suggesting that HJC is “at home” in Florida. Therefore, the Court only considers the

issue of specific personal jurisdiction.

      Specific personal jurisdiction may be exercised over a foreign defendant

where the defendant:


                                       Page 7 of 16
      submits to the judicial power of an otherwise foreign sovereign to the
      extent that power is exercised in connection with the defendant’s
      activities touching on the State. In other words, submission through
      contact with and activity directed at a sovereign may justify specific
      jurisdiction in a suit arising out of or related to the defendant’s contacts
      with the forum.

J. McIntyre, 564 U.S. at 881 (quoting Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 414 n.8 (1984)) (internal quotations omitted). Under such

circumstances, a lawsuit against a nonresident defendant “does not offend

traditional notions of fair play and substantial justice” because the defendant has

established “sufficient minimum contacts” with the forum and the lawsuit is related

to those same minimum contacts. See id. at 880–81. The Court applies a three-part

test to determine if the exercise of personal jurisdiction is constitutional:

      (1)    whether the plaintiff’s claims arise out of or relate to the
             defendant’s contacts with the forum;
      (2)    whether the nonresident defendant has purposefully availed
             itself of the forum; and
      (3)    whether applying personal jurisdiction comports with traditional
             notions of fair play and substantial justice.

Louis Vuitton, 736 F.3d at 1355. For the reasons explained below, this Court’s

exercise of personal jurisdiction over HJC does not violate due process.

      1.     Relatedness

      The relatedness element of the specific personal jurisdiction test focuses on

“the direct causal relationship between the defendant, the forum, and the

litigation.” See Performance Industries, 2019 WL 78840, at *5 (quoting Louis

Vuitton, 736 F.3d at 1355–56). This element is meant to determine only relatedness,

not sufficiency, and can therefore be met even “in the most attenuated manner.” See

id. While the Eleventh Circuit has not “developed a specific approach to


                                       Page 8 of 16
determining whether a defendant’s contacts relate to the plaintiff’s claims,” the

contacts must, at minimum, be (1) “a but-for cause of the tort,” and (2) a

“foreseeable consequence” of the contacts with the forum. Fraser v. Smith, 594 F.3d

842, 850 (11th Cir. 2010) (quoting Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d

1210, 1222–23 (11th Cir. 2009)).

      This action concerns a defective product that was distributed in Florida,

purchased in Florida, used in Florida, and that caused injury in Florida to a citizen

of Florida. As such, the alleged design defect is a “but-for” cause of Plaintiff’s injury

and is a foreseeable consequence of manufacturing a defective safety product that

was distributed into Florida. Therefore, the Court finds that Plaintiff’s injury is

related to HJC’s contacts with Florida.

      2.     Purposeful Availment

      To lawfully exercise specific personal jurisdiction over a nonresident

defendant, the defendant must have purposefully availed itself of the forum. See

Hanson v. Denckla, 357 U.S. 235, 253 (1958). Here, HJC allegedly did so by placing

its products into the stream of commerce. See World-Wide Volkswagen, 444 U.S. at

298. The Supreme Court has stated that:

      if the sale of a product of a manufacturer or distributor … is not simply
      an isolated occurrence, but arises from the efforts of the manufacturer
      or distributor to serve[,] directly or indirectly, the market for its product
      in other States, it is not unreasonable to subject it to suit in one of those
      States if its allegedly defective merchandise has … been the source of
      injury to its owner … The forum State does not exceed its powers under
      the Due Process Clause if it asserts personal jurisdiction over a
      corporation that delivers its products into the stream of commerce with
      the expectation that they will be purchased by consumers in the forum
      State.



                                       Page 9 of 16
Id. at 297–98. However, the Supreme Court has not adopted a majority rule for trial

courts to apply this principle, resulting in a circuit split between two tests: (1) the

“stream of commerce test,” and (2) the “stream of commerce plus test.” The Eleventh

Circuit has not yet chosen an appropriate test for trial courts to apply when

confronted with as issue such as this. See Brown v. Bottling Group, LLC, 159 F.

Supp. 3d 1308, 1313 (M.D. Fla. 2016) (citing Vermeulen v. Renault U.S.A., Inc., 985

F.2d 1534, 1548 (11th Cir. 1993)). In an abundance of caution, the Court considers

both tests.

              i.    Stream of Commerce Test

      Under the “stream of commerce test,” a forum may exercise personal

jurisdiction over a foreign defendant even if it “did not design or control the system

of distribution that carried its [product] into [the forum]” so long as it “was aware of

the distribution system’s operation and it knew that it would benefit economically

from the sale in the forum of [its] products.” Asahi Metal Indus. Co. v. Superior

Court of Cal., 480 U.S. 102, 121 (1987) (Brennan, J., concurring).

      Critics of the “stream of commerce test” often describe it as little more than a

mere foreseeability test. See J. McIntyre, 564 U.S. at 882–83. Clearly, a “mere

foreseeability” test would not satisfy the constitutional protections of the

Fourteenth Amendment. However, the circuits that apply the "stream of commerce

test” do not look exclusively to foreseeability. Rather, these circuits consider

additional factors such as the level of control the defendant has in the distribution




                                       Page 10 of 16
chain, and whether the defendant intended to access the benefits of the forum’s

marketplace. 5

        It is undisputed that HJC sells more than 500,000 helmets every year. It

intentionally places those items into the stream of commerce, and knowingly sells

them to American distributors, who bring HJC’s products to the United States.

Moreover, HJC itself publishes a list of 167 retail locations where its products can

be purchased throughout Florida. Not only does HJC specifically know its helmets

will end up in Florida, but it actively seeks the benefit of the Florida market. These

facts establish an intentional, continuous, and regular flow of sales into the forum.

See J. McIntyre, 564 U.S. at 889 (Breyer, J., concurring). The facts presented here

leave no doubt that HJC knows it benefits from the Florida market, wants to

continue to benefit from the Florida market, and has taken deliberate action to do

so. The Court therefore finds that these facts are sufficient to find that HJC

purposefully availed itself of Florida under the “stream of commerce test.”




5 See, e.g., Ainsworth v. Moffett Eng’g, Ltd., 716 F.3d 174, 177 (5th Cir. 2013) (explaining that “mere
foreseeability or awareness” is sufficient for personal jurisdiction only if the defendant’s contacts are
not “random, fortuitous, or attenuated, or [the result] of the unilateral activity of another party or
third person”) (internal quotations omitted); Viasystems, Inc. v. EBM-Papst St. Georgen GmbH &
Co., KG, 646 F.3d 589, 597 (8th Cir. 2011) (stating there is personal jurisdiction where “a foreign
manufacturer [ ] pours its products’ into a regional distributor with the expectation that the
distributor will penetrate a discrete, multi-State trade area”); Jennings v. AC Hydraulic A/S, 383
F.3d 546, 551 (7th Cir. 2004) (where there is no evidence as to “how the [product] in question got to
[the forum,] … [i]t is possible that the ‘unilateral activity’ of a third party, rather than the
defendant's distribution scheme, landed the [product] in [the forum], which is the very scenario that
doomed the plaintiffs' case in World–Wide Volkswagen”); Clune v. Alimak AB, 233 F.3d 538, 542 (8th
Cir. 2000) (“[W]hen a seller heads a distribution network it realizes the much greater economic
benefit of multiple sales in distant forums, which in turn may satisfy the purposeful availment test.”)
(internal quotations omitted).

                                             Page 11 of 16
              ii.   Stream of Commerce Plus Test

      The “stream of commerce plus test” more robustly protects the interests of

nonresident defendants. See Asahi, 480 U.S. at 112 (O’Connor, J., plurality).

Without these protections, as Justice Kennedy explained, “[t]he owner of a small

Florida farm might sell crops to a large nearby distributor … who might distribute

them across the country … [and then] the farmer could be sued in Alaska or any

number of other States’ courts without ever leaving town.” J. McIntyre, 564 U.S. at

885. Under the “stream of commerce plus test,” a defendant must take “action …

purposefully directed toward the forum” to be subject to personal jurisdiction.

Asahi, 480 U.S. at 112 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475–

76 (1985)).

      The “stream of commerce plus test” was articulated by Justice O’Connor in

Asahi and echoed by Justice Kennedy in J. McIntyre. In Asahi, a Japanese

manufacturer was sued in California because it sold a valve assembly to a

Taiwanese company, who then placed it in a tire tube and sold the tube in

California, where it was placed in a motorcycle that was sold in California. See

Asahi, 480 U.S. at 106. In J. McIntyre, a British manufacturer sold a metal-

shearing machine to a distributor, who took title to the machine in the United

Kingdom, transported it to the United States, and sold it in New Jersey – where no

more than four of the manufacturer’s machines had ever been sold. J. McIntyre, 564

U.S. at 878 (emphasis added). If the connections between the defendants listed

above and the forum states seem attenuated, it is because they are. In both Asahi

and J. McIntyre, the stream of commerce was too insignificant, erratic, or


                                     Page 12 of 16
unmanaged to – absent additional supporting evidence – find that the nonresident

defendant had taken action intending to benefit from the forum State’s market.

      Here, it is clear from the undisputed facts that HJC intended to benefit from

the Florida market. HJC’s products are not only sold in 167 locations throughout

the State, but HJC compiled information on those locations and advertised them on

its website. Advertising its Florida locations constitutes purposeful availment. See

Morris v. SSE, Inc., 843 F.3d 489, 493 (11th Cir. 1988) (citing Asahi, 480 U.S. at 114

(O’Connor, J., plurality)). Common sense indicates that if HJC did not intend to

benefit from the sale of helmets in Florida, it would not advertise its Florida retail

locations on its website. In fact, it would likely not be interested at all in compiling

retail information or data regarding the sale of its helmets in Florida if it did not

intend to consider and use that information to continue to target the Florida

market.

      The Court simply cannot fathom a scenario where HJC’s helmets are

regularly sold across Florida and HJC advertises where those helmets are sold, but

it is somehow disinterested or uninvolved in the Florida market. As a result, even

under the more stringent “stream of commerce plus” test, the Court finds that the

facts presented are sufficient to find that HJC has purposefully availed itself of this

forum.

      3.     Fair Play and Substantial Justice

      A court may assert personal jurisdiction over a non-resident defendant only

when doing so “does not offend ‘traditional notions of fair play and substantial




                                      Page 13 of 16
justice.’” Int’l Shoe, 326 U.S. at 316 (quoting Milliken v. Meyer, 311 U.S. 457, 463

(1940)). In this analysis, a court must consider factors including, but not limited to:

      (1)    the burden on the defendant;
      (2)    the forum’s interest in adjudicating the dispute;
      (3)    the plaintiff’s interest in obtaining convenient and effective
             relief; and
      (4)    the judicial system’s interest in resolving the dispute.

Louis Vuitton, 736 F.3d at 1358; Oldfield, 558 F.3d at 1221 (quoting Asahi, 480 U.S.

at 114). Here, while the burden on HJC to litigate in Florida may be high, several

factors support exercising personal jurisdiction.

      First, Florida has a substantial interest in this claim. A defective safety

device was allegedly sold, purchased, and used in Florida, causing injury to a

Florida resident. Florida has a substantial interest in consumer protection and

public safety, and that interest is only heightened in the context of defective safety

equipment. Further, Florida naturally has an interest in resolving litigation where

the vast majority of relevant underlying transactions and facts point to Florida.

      Second, the judicial system has a substantial interest in resolving this case

because a failure to do so would render HJC effectively “judgment proof.” See

Burger King, 471 U.S. at 486 (citing McGee v. Int’l Life. Ins. Co., 355 U.S. 220, 223

(1957)). If Florida cannot render a judgment on these facts, there is no forum that

can. Such a decision would insulate the nonresident defendant from being subject to

suit and redress in a manner that far exceeds the scope of protections warranted

under the Fourteenth Amendment. The judiciary need not – and should not –

impose a hyper-protectionist approach where neither the original meaning of the

text of the Fourteenth Amendment nor binding precedent requires it to do so.


                                      Page 14 of 16
      Third, dismissing HJC could leave Plaintiff with no ability to recover at all.

While Defendant Lemans and Defendant J&P may be subject to strict liability,

Florida law apportions damages in products liability actions under a theory of

comparative fault. See § 768.81(3)(b), F.S.; Lawrence v. Brandell Prod., Inc., 619 So.

2d 427, 428–29 (Fla. 1st DCA 1993) (stating that “a retail seller [or distributor] may

be held strictly liable in tort for damage occasioned to the property of one who

purchases the product and prepares it for use by an ultimate consumer”). Under

comparative fault apportionment, even if Lemans and J&P were strictly liable, they

may have had nothing to do with the alleged design defect nor any way to detect the

defect through reasonable inspection. See Evanston Ins. Co. v. Dimeda Instrumente

GMBH, Case No. 16-80467-CIV-DIMITROULEAS, 2016 WL 10953759, at *2 (S.D.

Fla. July 5, 2016) (explaining that “the mere selling of a defective product by a

retailer does not constitute fault” under Florida law); Cataldo v. Lazy Days R.V.

Center, Inc., 920 So. 2d 174, 178 (Fla. 2d DCA 2006) (stating that the Florida

Supreme Court has that “observed that the doctrine of strict liability does not

operate to make the manufacturer or seller an insurer” of the product); Masker v.

Smith, 405 So. 2d 432, 433–34 (Fla. 5th DCA 1981) (stating that there is no duty to

discover “latent defects which … could not be discovered by a reasonable and

customary inspection”). Under such circumstances, leaving HJC – the manufacturer

and source of the alleged defect – out of the case could result in Plaintiff being

completely unable to recover compensation for her injuries.




                                      Page 15 of 16
      As a result, after carefully reviewing the fairness factors in the context of the

facts presented here, the Court finds that the fairness factors do not warrant

dismissal of HJC on personal jurisdiction grounds.

                                    Conclusion

      For the reasons stated above, the Court finds that it may exercise personal

jurisdiction over HJC. Therefore, HJC Corp.’s motion to dismiss (Doc. # 66) is

DENIED. HJC Corp. is directed to file an answer to Plaintiff’s amended complaint

on or before January 6, 2020.

      DONE and ORDERED in Chambers in Tampa, FL this 11th day of

December, 2019.




                                                     TOM BARBER
                                                     UNITED STATES DISTRICT JUDGE




                                     Page 16 of 16
